Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20=Page;t-ef 18
Ye FiLcp OO >

A>

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MARY K. MITCH, 18-CV-6905-MJR
DECISION AND ORDER
Plaintiff,
-V-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 17)

Plaintiff Mary K. Mitch (“Plaintiff”) brings this action pursuant to 42 U.S.C. §§405(g)
and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security (“Commissioner” or “Defendant’) denying her application for Supplemental
Security Income (“SSI”) under the Social Security Act (the “Act”). Both parties have
moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure. For the following reasons, Plaintiff's motion (Dkt. No. 11) is denied and
Defendant's motion (Dkt. No. 15) is granted.

BACKGROUND

Plaintiff filed an application for SSI on February 19, 2015, alleging disability since
April 2, 2012. (Tr. 192-99)' Plaintiffs application was denied at the initial level. She
sought review of the determination, and a hearing was held before Administrative Law
Judge (“ALJ”) Connor O’Brien on January 10, 2018, in Rochester, New York. (Tr. 67-94,

134) ALJ O’Brien heard testimony from Plaintiff, wno was represented by counsel, and

 

1 References to “Tr.” are to the administrative record in this case.

 
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 2 of 18

from a Vocational Expert (“VE”). (Tr. 67-94, 269-71) On February 23, 2019, the ALJ
issued an Unfavorable Decision. (Tr. 12-31) The Appeals Council denied Plaintiff's
request for review on October 15, 2018, after which this tirnely action was filed. (Tr. 1-6,
see Dki. No. 1)
DISCUSSION

L. Scope of Judicial Review

The Court’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so jong as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to. support [the]
conclusion,” Richardson v. Perales, 402 U:S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[ijt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to

appraise the credibility of witnesses, including the claimant.” Carroli v. Sec’y of Health &
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 3 of 18

Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct iegal standard is reversible error. {a

H. standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” fd. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and .. . [the

claimant’s] educational background, age, and work experience.” Duras v. Schweiker,
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 4 of 18

712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the. claimant is “working” and whether that
work “is substantial gainful activity.” fd. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” /d. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairmeni, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act’s duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the

Commissioner must “assess and make a finding about [the claimant's] residual functional
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 5 of 18

capacity ["RFC’] based on all the relevant medical and other evidence” in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. §404.1545(a)(1),. The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “compare{s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant’s] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” /d. §404.1520(g)(1). lf the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

IL. The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating Plaintiffs claim.
Under step one, the ALJ found that Plaintiff did not engage in substantial gainful activity
since February 19, 2015. (/d.) At step two, the ALJ found that Plaintiff had severe

impairments of: (1) degenerative disc disorder, lumbar and cervical; (2) depression; (3)
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 6 of 18

personality disorder; and (4) knee impingement. (Tr. 17) At step three, the ALJ
determined that Plaintiff did not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments. (Tr. 18) Before
proceeding to step four, the ALJ assessed Plaintiffs RFC:
| find that the claimant has the residual functional capacity to perform
sedentary work as defined in 20 CFR 416.967(a) except that she requires
a sit/stand option that allows for changing position every 45 minutes for up
to 5 minutes. She cannot climb a rope, ladder or scaffold; cannot balance
on narrow, slippery, or moving surface; and cannot kneel or crawl. She can
occasionally stoop, crouch, and climb stairs or ramps. She requires three,
additional, short, fess-than-five minute breaks in ‘addition to regularly
scheduled breaks. She can perform simple tasks [and] make simple work
related decision[s]. She can fulfill daily quotas or expectations, but cannot
maintain a fast-paced, automated, production line pace.

(Tr. 19)

Proceeding to step four, the ALJ concluded, based upon the testimony of the VE,
that Plaintiff was unable to perform her past relevant work as a driver. (Tr. 25) At step
five, and after considering testimony from the VE in addition to Plaintiff's age, work
experience and RFC, the ALJ found that there were other jobs that exist in significant
numbers in the national economy that Plaintiff could have performed such as charge
account clerk, document preparer, and order clerk, food beverage. (Tr. 26) Accordingly,
the ALJ found that Plaintiff had not been under a disability within the meaning of the Act.

(Tr. 27)

IV. Plaintiffs Challenges
Plaintiff argues that remand is required because: (1) the ALJ failed to follow the
treating physician and “good reason” rules; and (2) the ALJ failed to evaluate Plaintiff's

subjective complaints pursuant to the appropriate legal standard. (See Dkt. No. 11-1)
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 7 of 18

A. Treating Physician Rule?

In this case, the ALJ addressed the opinions of six medical providers: Plaintiff's
treating physician Geoffrey Morris, M.D.; treating orthopedist Robert Little, M.D.:
consultative examiner Carolyn Ling, M.D.; treating therapists Kathy Collina, LMHC and
Todd Mix, LMSW; and consultative examiner Christine Ransom, Ph.D. Plaintiff argues
the ALJ “afforded little weight or some weight to every medical opinion” and therefore
“relied upon her own lay opinion instead of medical evidence to support the RFC finding.”
(Dkt. No. 11-1 at 15) The Court addresses each opinion in turn.

With respect to treating physician Dr. Morris, the ALJ wrote:

Geoffrey G. Morris, M.D., completed physical assessments of the claimant

for the Monroe County Department of Social Services in May 2015 and May

2017 (Ex. B20F). In both assessments, Dr. Morris reported that the

claimant was very limited in most areas of physical functioning. In 2015,

the doctor indicated that the claimant displayed an abnormal gait, squat,

and heel/toe walk (Ex. B20F, p. 7). Dr. Morris also had abnormal

musculoskeletal and neurological findings (Ex. B20F, p. 9). The doctor

opined that the claimant would be unable fo participate in activities except

treatment and rehabilitation for the following year (Ex. B20F, p. 8). In 2017,

Dr. Morris reported abnormal findings with regard to the claimant's gait and

musculoskeletal system (Ex. B20F, p. 4). He opined that the claimant was

permanently disabled because of back pain, knee pain, and depression (Ex.

B20F, p. 2).

(Tr. 21-22)
The ALJ afforded “some weight” to Dr. Morris’ assessments because they were

“inconsistent with treatment notes.” (Tr. 21} She cited to specific records in support of

her finding, for example, in “March 2015, treatment records indicate that the claimant had

 

2 Under the pertinent regulations in place at the time of Plaintiffs application, the treating physician rule
“generally requires deference to the medical opinions of a [Plaintiff's] treating physician[.]”. Hallorn v.
Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); 20 C.F.R. § 404.1527(c}(2) (The opinion of a treating physician is
to be given controlling weight if it is “well-supported by medically acceptable clinical and laboratory
diagnostic techniques and is not inconsistent with the other substantial evidence in [the} record{.]").

?
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 8 of 18

normal strength, normal reflexes, and a normal gait. She did not display any sensory
deficits.” (Tr. 21; 278) The ALJ also noted that “[e]pidural injections have successfully
reduced the claimant's pain,” and concluded that the “record shows that, with treatment,
the claimant is able to function at a job limited to sedentary exertion.” (Tr. 21-22; 518)
Contrary to Plaintiffs assertion that the ALJ engaged in “selective citation to normal
objective findings,” see Dkt. No., 11-1 at 17-18, a review of the record reveals multiple
instances of normal objective findings, and the ALJ was permitted to consider these when
formulating the RFC. See generally Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)
(“Genuine conflicts in the medical evidence are for the Commissioner to resolve.”).
Additionally, the ALJ prefaced her evaluation of the opinion evidence with a
summary of the medical evidence relating to Plaintiffs back and knee impairments:

An MRI showed a herniated disc at C5-6, with the right side worse than the
left (Ex. B7F, p. 2). She did not respond to Prednisone or Gabapentin (Ex.
B4F, p. 5). An MRI of the claimant's lumbar spine, conducted on March 4,
2015, showed right central disc extrusion at L4-5 with moderate right lateral
recess encroachment and moderate central canal narrowing and mild-to-
moderate bilateral neuroforaminal narrowing at L4-5 (Ex. B1F, p. 8). An
updated MRI, conducted in January 2016, was similar to the previous MRI,
lt showed a right paracentral disc extrusion with resulting moderate canal
stenosis with the disc extrusion adjacent to the right L5 nerve root (Ex.
B11IF, p. 12).

The claimant has patellofemoral pain syndrome in her right knee, which
causes patellofemoral instability (Ex. B5F, p. 9). In March 2014, the
claimant underwent right knee diagnostic arthroscopy (Ex. BSF, pp. 17, 35).
She underwent an additional arthroscopic surgery in April 2015 (Ex. B21F,
p. 23). Nevertheless, she continues to experience some discomfort (Ex.
Bi1F, p. 1). An MRI of the claimant’s knee showed no meniscal pathology
(Ex. BSF, p. 8). The claimant has been treated with injections to her knee
(Ex. BSF, p. 24). The claimant has been treated with injections in her back.
and knee. She stated that she continues to receive injections in her knee
every six months (Testimony).
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 9 of 18

(Tr. 21) As indicated above, the ALJ adequately discussed the record in context, and did
not cite exclusively to normal examination results to support the RFC assessment.

Plaintiff also argues that the ALJ failed to provide good reasons for not affording
controlling weight to the assessments from Dr. Morris. (Dkt. No. 11-1 at 17) Itis true that
an ALJ must provide good reasons when not assigning controlling weight to a treating-
source opinion. See 20 C.F.R. § 416.927(c) In this regard, an ALJ is required to “explicitly
consider” the following regulatory factors at 20 C.F.R. § 416.927(c)(1)-(5) when assigning
other than controlling weight to the opinion of a treating physician: (1) the frequency,
length, nature, and extent of the treatment relationship; (2) the amount of medical
evidence supporting the opinion; (3) the consistency of the opinion with the remaining
medical evidence, and (4) whether the physician is a specialist. Estrella v. Berryhill, 925
F.3d 90, 95-96 (2d Cir..2019) (per curiam) (citing Burgess v. Astrue, 537 F.3d 117, 129
(citing 20 C.F.R. § 404.1527(c)(2)) (other citations omitted). The Estrella court
concluded that an error in failing to explicitly consider these required-factors would be
considered harmiess if a “searching review of the record” assures the Court “that the
substance of the treating physician rule was not traversed.” Estrella, 925 F.3d at 96 (citing
Halloran v, Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (per curiam)). Here, it is apparent
that ALJ considered the regulatory factors, and the treating physician rule was not
traversed.

As discussed above, the ALJ explicitly discussed the medical evidence in support
of Dr. Morris’ opinion as well as the opinion’s consistency with the balance of the record
evidence, In the two assessments from Dr. Morris, he indicated that he had treated

Plaintiff since sometime in the 1990s, which the ALJ reviewed and evaluated. (Tr. 21:
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 10 of 18

542, 547) In doing so, the ALJ specifically acknowledged that Dr. Morris “is the claimant's
treating physician.” (Tr. 21) Ittherefore cannot be said that the ALJ neglected to consider
the iength and nature of Plaintiff's treatment relationship with Dr. Morris as Plaintiff
suggests in her brief. (Dkt. No. 11-1 at 18)

With respect to treating orthopedist Dr. Little, the ALJ afforded “little weight” to his
opinion that. Plaintiff could not perform sedentary work. (Tr. 22, 397-98) In discounting
Dr. Little's assessment, the ALJ noted that “Dr. Little reported that the claimant had
bilateral knee osteoarthritis, and that her prognosis was good,” but also “indicated that
the claimant’s experience of pain and other symptoms was consiantly severe enough to
interfere with the attention and concentration needed to perform even simple work tasks.”
(Tr. 22) Though Dr. Little referenced herniated discs in the back and neck, the ALJ also
observed that “Dr. Little reported that his opinion was based on an interview with the
claimant.” (Tr. 22; 397 (“per patient interview’) The ALJ acknowledged the treating
relationship but ultimately concluded Dr. Little's assessment was “inconsistent with the
other medical evidence demonstrating far fess limitations. The opinion is not internally
consistent and is not supported by the record.” (Tr. 22) She therefore provided good
reasons for discounting the treating physician’s opinion. See Ratliff v. Barnhart, 92 Fed.
Appx. 838 (2d Cir. 2004) (“Given that this opinion was based solely on Ratliff's
representations rather than Dr. Adelson’s first-hand observations, and in any event
provides no evidence as to Raltliff's condition in 1991, the ALJ was correct in not giving
Adelson’s opinion controlling weight."); see also 20 C.F.R. § 416.927(d)(4) (opinion that
is consistent with the record as a whole is generally entitled to more weight); Legg v.

Colvin, 574 Fed. Appx. 48, 49 (2d Cir. 2014) (ALJ demonstrates good. reason for giving

10
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 11 of 18

little weight to the opinion of a treating physician where the opinion is inconsistent with
the source’s own treatment notes).

Plaintiff underwent a consultative examination with Dr. Ling on June 8, 2015. (Tr.
375-80) Dr. Ling recorded Plaintiff's medical history and complaints of neck pain, low back
pain, fibromyalgia, and knee pain. (Tr. 375-76) Her activities of daily living included
cooking seven days per week, cleaning, doing laundry, and shopping once per month. She
showered once every two weeks, dressed twice per week, and watched TV. (Tr. 376) On
examination, Plaintiffs general appearance, gait, and station were normal.  (fd.)
Remarkable results included straight leg raise positive on the right and confirmed in the
seated position. Right knee range of motion was limited. She had a total of 10 trigger
points. (Tr. 378) Dr. Ling opined:

[Plaintiff] has moderate limitation to prolonged standing, walking, squatting,

and kneeling secondary to her right knee pain. She also has moderate

limitation from bending at the waist, twisting at the waist, lifting and carrying

secondary fo her low back pain. She also has moderate limitation secondary

to chronic pain of fibromyalgia from activities of daily living.

Plaintiff's prognosis was fair. (Tr. 378)

The ALJ assigned “some weight” to Dr. Ling’s opinion because it was “consistent
with the evidence of record” and though Dr. Ling “did not specifically define moderate
limitations, the assessment did not suggest greater limitations than the restrictions” in the
RFC finding. (Tr. 23) Plaintiff complains that Dr. Ling’s use of the term “moderate” was
unclear and thus, “no reasonable mind would conclude that Dr. Ling’s opinion is
inconsistent with Dr. Morris’ clearly defined opinion.” (Dkt. No. 11-1 at 22) Yet the ALJ

expressly acknowledged that “moderate” was undefined, and found, in any event, that the

assessed limitations were consistent with the formulated RFC of sedentary work with

11
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 12 of 18

additional restrictions. (Tr. 23) Moreover, courts in this Circuit have found that a
moderate limitation in these areas can support the limited range of sedentary work
contained in the RFC finding. See, e.g., Williams v. Colvin, No. 16-CV-2293, 2017 WL
3701480, at *7 (E.D.N.Y. Aug. 25, 2017) (citing Harrington v. Colvin, No. 14-CV-6044,
2015 WL 790756 at “13, 14 (W.D.N.Y. Feb. 25, 2015) (finding that a medical opinion that
a claimant was “moderately” limited in sitting, standing and walking was not inconsistent
with the ALJ’s residual functional capacity assessment that Plaintiff could sit, stand, and
walk for six hours a day)); Nelson v. Colvin, 12-CV-1810, 2014 WL 1342964, *12
(E.D.N.Y. Mar. 31, 2014) (an ALu’s finding that a Plaintiff could perform light work was
supported by the doctor's opinion that the claimant had mild-to-moderate limitations to
her ability to sit, stand and walk) (citing Lewis v. Colvin, 548 Fed. Appx. 675, 678 (2d. Cir.
Dec. 17, 2013)); Hazlewood v. Comm'r of Soc. Sec., No. 12-CV-798, 2013 WL 4039419,
at *7 (N.D.N.Y. Aug. 6, 2013) (doctor's opinion that Plaintiff had “mild to moderate
limitations in walking, pushing, and pulling” supported the “ALJ’s determination that
Plaintiff could physically perform light work”). Here, the examination results and medical
assessment from Dr. Ling supported the ALJ's RFC assessment. See Pellam v. Astrue,
208 Fed. Appx. 87, 90 (2d Cir. 2013) (medical opinions of consultative examining
physicians can constitute substantial evidence).

Plaintiff also argues that the ALJ failed to provide adequate reasons for rejecting
all of the opinions relating to Plaintiffs mental functioning and that “it is unclear what
supports the ALJ’s RFC finding.” (Dkt. No. 11-1 at 26)

Plaintiff's treating counselor, Ms. Collina, prepared a psychological assessment on

February 5, 2016. The clinical observations were that Plaintiff was alert and oriented x3,

12
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 13 of 18

had spontaneous speech, and was well-groomed. She was assessed with moderate
recurrent major depression, alcohol abuse in remission, and personality disorder, NOS.
(Tr. 531-32) Ms. Collina opined that Plaintiff was moderately limited (defined as unable
to function 10-25% of the time), for the capacity to maintain attention and concentration
for rote tasks; had no limitation in following, understanding, and remembering simple
instructions/directions; and had no limitation maintaining basic standards of hygiene and
grooming. There was insufficient data to assess the other functional areas. (Tr. 532)
Ms. Collina concluded that. Plaintiff could work 15 hours per week with reasonable
accommodations. (/d.)

On August 10, 2016, treating social worker Mr. Mix completed a psychological
assessment. (Tr. 538-41) Plaintiffs mental status examination showed depressed mood.
Concerning functional limitations/clinical observations, she was moderately limited in the
following areas: (1) following, understanding and remembering simple instructions and
directions; (2) performing simple and complex tasks independently; (3) maintaining
attention and concentration for rote tasks; and (4) regularly attending to a routine and
maintain a schedule. Plaintiff had no limitations in maintaining basic standards of hygiene
and grooming and the capacity to perform low stress and simple tasks. (Tr. 535-36)§

The ALJ afforded Ms. Collina’s opinion. “some weight” because, inter alia, nothing
in her report or the record supported a conclusion that Plaintiff was limited to working 15
hours per week and that there was insufficient information to determine Plaintiff's capacity
in most areas of functioning. (Tr. 24) She gave “little weight” to the opinions of Mr. Mix

because they were “internally contradictory and unsupported by the record,” citing specific

 

3 On March 17, 2017, Mr. Mix completed a second assessment which showed identical examination results
and functional limitations. (Tr. 538-41)

13
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 14 of 18

examples. (/d.) These opinions from non-acceptable treating sources were not entitled
to deference under the pertinent regulations, and, in any event, the ALJ gave good
reasons for discounting them with citations to record evidence in support of those
reasons. This was not error. See generally 20 C.F.R. § 404.1527(f); Genier v. Astrue,
298 Fed. Appx. 105, 108 (2d Cir. 2008). (opinions of non-acceptable medical sources do
not demand the same deference as those of a treating physician) (citation omitted).
Plaintiff further contends that “[i]nstead of accepting the conclusions of any medical
source, including Dr. Ransom, the ALJ relied upon her own lay opinion.” (Dkt. No. 11-1

at 28)
With respect to Dr. Ransom’s consultative opinion, the ALJ stated:

Christine Ransom, Ph.D., performed a psychiatric consultative examination
of the claimant for the Social Security Administration in June 2015 (Ex.
B6F). The claimant complained of anxiety and depression. Dr. Ransom
reported that the claimant's energy level and concentration were good and
that the claimant reported that she was interacting with friends and family.
The claimant denied panic attacks, manic symptomology, a thought
disorder, or cognitive symptoms or deficits. Dr. Ransom reported that the
claimant was cooperative and socially appropriate (Ex. B6F, p. 3). The
doctor opined that the claimant would be able to follow and understand
simple directions and instructions, perform simple tasks independently,
maintain attention and concentration for simple tasks, maintain a simple
regular schedule, and learn simple new tasks. Dr. Ransom stated that the
claimant would have mild difficulty performing complex tasks, relating
adequately with others, and appropriately dealing with stress. The doctor
indicated that the results of the evaluation appeared to be consistent with a
mild psychiatric condition that would not significantly interfere with the
claimant's ability to function on a daily basis (Ex. B6F, p. 4).

| accord some weight to the opinion of Dr. Ransom. The record supports
the conclusion that the claimant does not have a severe psychiatric
impairment. Nevertheless, affording the claimant a broad reading of the
record, the combined impact of her physical impairments and the mental
impairments create more than de minimus symptoms.

14
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 15 of 18

(Tr. 23) The ALJ did rely, in part, on Dr. Ransom’s opinion, while clarifying that the
combined impact of Plaintiff's impairments was more than de minimus. (/d.) An ALJ is
responsible for determining a claimant's RFC based on the entire record, not just medical
opinions/assessments. See 20 C.F.R. §§ 416.945(a)(3),416.946(c). The Second Circuit
has held that “[a]lthough an ALJ’s conclusion may not perfectly correspond with any of
the opinions of medical sources cited in his decision, she was entitled to weigh all of the
evidence available to make an RFC finding that was consistent with the record as a
whole.” Maita v. Astrue, 508 Fed. Appx. 53, 56 (2d Cir. 2013) (citing Richardson v.
Perales, 402 U.S. 389, 399 (1971)). Dr. Ransom’s assessed limitations of mild difficulty
performing complex tasks, relating adequately with others, and appropriately dealing with
stress, are consistent with the RFC limiting Plaintiff to simple tasks, simple work-related
decisions, and no fast-paced, automated, or production-line pace. The RFC, in turn, is
consistent with the record as a whole. Thus, the Court rejects Plaintiff's argument that
the ALJ relied on her own lay opinion to formulate the RFC, and remand is not warranted
based on the ALJ's treatment of the opinion evidence.
B. Consistency Analysis

Finally, Plaintiff challenges the ALJ’s evaluation of her subjective complaints,
arguing that the ALJ improperly arrived at the RFC before making a consistency
assessment. (Dkt. No. 11-1 at 28) Plaintiffs argument is belied by the text of the ALJ’s
decision.

At the outset of her Decision, the ALJ set forth the standard for determining

credibility/consistency and a claimant's subjective complaints. (Tr. 20, citing 20 CFR

15
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 16 of 18

416.929 and Social Security Ruling (“SSR”) 16-3p) She then explained the two-step
process.* (Tr. 20)

The ALJ discussed Plaintiffs allegations and subjective complaints based on
Plaintiff's self-reports and hearing testimony. (Tr. 20-21) She concluded that Plaintiff's
medically determinable impairments could reasonably be expected to cause some of the
alleged symptoms, and her impairments created more than minimal limitation in her ability
to engage in work activities. However, Plaintiff's statements about the disabling intensity,
persistence, and limiting effects of her symptoms were inconsistent with the evidence.
The formulated RFC addressed her limitations and no additional restrictions were
warranted. (Tr. 21) The ALJ followed with a summary of the medical and opinion
evidence, and concluded:

The claimant has impairments, but the record does not show that her

impairments are disabling. The claimant has described daily activities that

are not limited to the extent one would expect, given the complaints of

disabling symptoms and limitations. She lives alone, and has not reported

any particular help in maintaining the residence. She testified that she

stayed with her mother for a week after her mother was in a car accident,

to be with her if she needed a glass of water and to watch TV with her.

Although she prefers to be by herself, the record does not show that the

claimant has any difficulty interacting with others. She is able to use public

transportation and go. shopping. The claimant denied that she has ever

experienced panic in public (Ex. B6F, p. 3).

The claimant has participated in treatment for her physical impairments,

which has been effective. Treatment notes from March 2015 indicate
resolution of the claimant's neck pain (Ex. B1F, p. 2). In May 2015, Dr.

 

* The two-step process involves: (1) determining whether the individual has a medically determinable
impairment that could reasonably be expected to produce the individual's alleged symptoms; and (2)
evaluating the intensity and persistence of an individual's symptoms, and determining the extent to which
those symptoms limits his or her ability to perform work-related activity. SSR 16-3p Titles II & Xvi:
Evaluation of Symptoms in Disability Claims; 2017 WL 5180304 (S.S.A. Oct. 25, 2017). With respect to the
second step, considering the intensity, persistence, and limiting effects of an individual’s symptoms, an ALJ
will “examine the entire case record, including the objective medical evidence, an individual's statements
about the intensity, persistence, and limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other relevant evidence in the individual's case
record.” id.

16
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 17 of 18

Morris reported that the claimant's cervical radiculopathy had improved with

physical therapy and the claimant was only experiencing occasional

numbness in her right arm (Ex. B11F, p.1). Treatment notes indicate that

the claimant had normal strength and reflexes (Ex. B1F, p. 7). The claimant

has injections in her knee, and she testified that she continues to receive

injections in her knee every six months (Testimony). Her menial

impairments are adequately addressed by the limitation to simple tasks and
reduced pace. The claimant has shown resistance to attending a PROS
program (Ex, B18F, p. 3). Her resistance to treatment suggests that her
mental health problems are not as limiting as alleged. The record shows

that the claimant is able to perform work requiring sedentary exertion. It

does not support a finding that the claimant is disabled.

In sum, the above residual functional capacity assessment is supported by

the medical evidence, the claimant's acknowledged activities and approach

to treatment, and by the supported aspects of the opinion evidence. No

additional limitations are warranted.
(Tr. 21-25)

Contrary to Plaintiffs assertion, the ALJ did not “fail[ ] to identify any relevant
objective evidence that is inconsistent with Plaintiff's allegations.” (Dkt. No. 11-1 at 29)
The ALJ explicitly assessed the consistency of Plaintiffs subjective complaints in
accordance with the regulatory framework. While Plaintiff may disagree with the ALJ's
assessment, ‘[ijt is the function of the [Commissioner], not [the reviewing courts], to
resolve evidentiary conflicts and to appraise the credibility of the witnesses, including the
claimant.” Aponte v. Sec’y, Dep't of Health and Human Servs., 728 F.2d 588, 591 (2d
Cir. 1984) (quoting Carroll v. Sec’y of Health and Human Servs. 705 F.2d 638, 642 (2d
Cir. 1982). A court must uphold the Commissioner's decision to discount a claimant's
complaints of pain and other subjective complaints if the finding is supported by
substantial evidence, even if the reviewing court might have held differently if presented

with the same set of facts. Aponte, 728 F.2d at 591 (citations omitted); see 42 U.S.C. §

405(g) (‘The findings of the Commissioner of Social Security as to any fact, if supported

17
Case 6:18-cv-06905-MJR Document 18 Filed 04/15/20 Page 18 of 18

by substantial evidence, shall be conclusive.”). In this case, the ALJ’s findings regarding
the consistency of Plaintiff's subjective complaints with the evidence of record were
supported by substantial evidence, and remand is not warranted on this basis.

In summary, the Court finds that the ALJ’s decision was free of legal error and
supported by substantial evidence.

CONCLUSION

For the foregoing reasons, Plaintiffs motion for judgment on the pleadings (Dkt.
No. 11) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.
15) is granted.

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: April | 3, 2020
Buffalo, New York

MIGHAEL J. ROEW
United States Magi Safi Judge

18

 
